Order issued March 17, 2022




                                      In The

                                Court of Appeals
                                     For The

                             First District of Texas
                               ————————————
                                NO. 01-21-00283-CV
                              ———————————
                     CHALYNN LACEY WILSON, Appellant
                                        V.
                           RAY VICTOR WILSON, Appellee


                     On Appeal from the 257th District Court
                              Harris County, Texas
                        Trial Court Case No. 2017-84605


                             MEMORANDUM ORDER

       Appellant, Chalynn Lacey Wilson, has filed a motion to review the trial

court’s order sustaining the court reporter’s contest to appellant’s Statement of

Inability to Afford Payment of Court Costs. See TEX. R. CIV. P. 145(g). We affirm

the trial court’s order.
         Texas Civil Rule of Procedure 145 requires a party claiming an inability to

afford payment of court costs to file a statement of inability. See TEX. R. CIV. P.

145(b). The party must provide evidence in the statement, or in the attachments to

it, that she does not have the funds to afford payment of court costs. TEX. R. CIV. P.

145(a), (e). In deciding whether a party is indigent or unable to afford payment of

court costs, the trial court determines whether the preponderance of the evidence

shows that she is unable, despite a good faith effort, to pay all or part of the costs.

See Moreno v. Perez, 363 S.W.3d 725, 742 (Tex. App.—Houston [1st Dist.] 2011,

no pet.) (quoting Higgins v. Randall Cnty. Sheriff’s Off., 257 S.W.3d 684, 686–87

(Tex. 2008)).

         We review a trial court’s order under Rule 145 for an abuse of discretion.

Moreno, 363 S.W.3d at 735. The trial court abuses its discretion when it acts without

reference to any guiding rules or principles; the facts and law permit only one

decision, which is the opposite of the trial court’s decision; or the ruling is so

arbitrary and unreasonable as to be clearly wrong. See id.; Jackson v. Tex. Bd. Of

Pardons & Paroles, 178 S.W.3d 272, 275 (Tex. App.—Houston [1st Dist.] 2005, no

pet.).

         The trial court’s order sustaining the contest to appellant’s Statement of

Inability to Afford Payment of Court Costs includes detailed findings required by

Rule 145. See TEX. R. CIV. P. 145(f)(2). Among other things, the court found that:


                                          2
      • Appellant’s Statement of Inability to Afford Payment of Court Costs states
        that appellant (i) is not being represented in this case by an attorney who
        is providing free legal services to the appellant, without contingency,
        through a Texas Access to Justice Foundation provider, a Legal Services
        Corporation provider, or a nonprofit organization; (ii) has not applied in
        this case for free legal services through a Texas Access to Justice
        Foundation provider, a Legal Services Corporation provider, or a nonprofit
        organization; and (iii) has income of $1,500.00 per month from her online
        store;
      • At or about the time the appellant filed her Statement of Inability to Afford
        Payment of Court Costs, appellant paid her attorney the sum of
        $10,000.00;
      • Appellant testified that she has intentionally decreased the amount of
        business she has accepted;
      • Although appellant’s Statement of Inability to Afford Payment of Court
        Costs states that appellant is paying monthly school and childcare expenses
        of $484.00 per month, the children are not in appellant’s possession;
      • As of the evidentiary hearing, appellant “has not furnished any collateral
        information or evidence to support the statements contained in the
        Statement of Inability to Afford Payment of Court Costs or an Appeal
        Bond filed by the [appellant];”
      • At the evidentiary hearing, the court “took judicial notice of the Court’s
        file indicating the extensive litigation imposed by [appellant], including a
        plethora of pleadings over a long period of time in pursuit of this case;”
        and
      • As of the evidentiary hearing, “the Court has not been provided with
        adequate information or evidence in order to make a finding that
        [appellant] is legally indigent.”

Appellant’s motion to review challenges these last three findings.

      To establish that the trial court abused its discretion in concluding that

appellant did not establish her inability to afford payment of court costs, appellant

must show in her motion that the grounds relied on by the trial court did not support


                                          3
its ultimate conclusion. See Britton v. Tex. Dep’t of Crim. Justice, 95 S.W.3d 676,

680–81 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (appellant must attack all

independent bases or grounds that fully support complained-of ruling or judgment;

if appellant does not do so, we must affirm trial court’s ruling because no abuse of

discretion). Here, appellant’s motion to review does not challenge all of the trial

court’s grounds for concluding that she failed to demonstrate an inability to afford

payment of court costs.

      Among other things, appellant’s motion does not challenge, or even discuss,

the trial court’s finding that appellant testified that she intentionally decreased the

amount of business she accepted. The trial court’s finding is supported by the record

because, at the hearing, appellant testified that (1) she “put [her] business on the back

burner so [she] can focus on all of these court proceedings” and (2) she has been

“turning down tons of order” to focus on other matters. Accordingly, we cannot

conclude that the trial court abused its discretion in sustaining the contest to

appellant’s Statement of Inability to Afford Payment of Court Costs. See Basaldua

v. Hadden, 298 S.W.3d 238, 241-42 (Tex. App.—San Antonio 2009, no pet.) (no

error in sustaining contest to affidavit of indigence where appellant “had not ‘been

able to work as much as [he] should work’ because he had various lawsuits

pending”); Baughman v. Baughman, 65 S.W.3d 309, 316 (Tex. App.—Waco 2001,

no pet.) (affirming order sustaining contest where there was “sufficient evidence in


                                           4
the record from which the trial court could have determined that [appellant’s]

unemployment was voluntary and that he would be able to pay the costs, or some

part thereof, if he really wanted to and made a good faith effort to do so.”); see also

Steele v. UG Nat’l Constructive, No. 05-19-01397-CV, 2020 WL 2519895, at *3

(Tex. App.—Dallas May 18, 2020, no pet.) (“Given the lack of documentation to

support appellant’s assertions and the record demonstrating appellant is essentially

voluntarily unemployed, we conclude the trial court did not abuse its discretion in

requiring appellant to pay the fees for the clerk’s and reporter’s records.”).

         For the foregoing reasons, appellant has failed to demonstrate that the trial

court abused its discretion in sustaining the contest to appellant’s Statement of

Inability to Afford Payment of Court Costs. Accordingly, we affirm the trial court’s

order.

                                    PER CURIAM

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.




                                           5